In stating the defendant's contention in this case, we inadvertently omitted the word "prior" on page 10 of our opinion. The defendant's contention was that "the court erred in ordering the City to appropriate out of the general fund a sum adequate to maintain the department, and in no event, an amount less than that required prior to 1921." Therefore, our original opinion is corrected to read accordingly.
With this explanation and correction, the application for a rehearing is refused. *Page 1071